Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33. (canceled).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46,53,55, 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims recite the limitation “such as”, “for example” to describe  some of the measurement and received data of a project management instances.  It is unclear if the specific instances are limiting the claims to those examples or not and hence not limiting the claims properly. Hence rejected under 35USC112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 34-58  are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated  by  US Patent Application Publication Number US 20120258436 A1  to Lee.

Claims 34 and 57 Lee teaches a device for use as a tool for presentation and training in project or group work and a method for digitizing manually compiled specifications, the method comprising of arranging two or more of the devices  (Fig.1 element 100; Para 0071 sensor integrated blocks and interactive graphical user interface as tool for presentation and training of projects like displaying in real time assembly for configuration of blocks) , the device comprising a housing comprising an interior, wherein the housing has at least three corners and at least three edges, which connect the corners to one another and border a surface segment, wherein cages are configured in the interior at least in each corner and/or at least in the edges and/or in grids adjacent to the surface segment, in each of which cage a permanent magnet is arranged in a captive and moveable manner (Fig.11 element 1108 Ball magnet arranged in moveable manner in cages; Para 0008 housing with connecting corners in a moveable manner; Cover having at least six sides upon which the block can rest, each side having a face, and while the block is resting on a side, another side is facing upwards with its face exposed, and other sides are exposed or facing another block as in figure 20; Para 0087, 0090 blocks, switch in cages) , on which at least one ID number is electronically stored (Para 0093   Each block has a unique identifier (ID) so that the remote computer is able to distinguish the blocks from each other and be able to reconstruct the three-dimensional relative locations of the blocks) , a switch (Para 0094 switches) , which can be triggered by actuation by a user (Para 0090 actuation), and a transmitter connected to the switch (Para 0008, 0090  transmitter in circuit communication with control unit for transmitting 
movement data to a remote computer in accordance to switching action) and to the data memory, comprising antenna, which transmitter, when the switch is actuated, can wirelessly transmit at least the ID number to a controller and can trigger a further process (Para 0066 wireless communication links through antenna that could be triggered for processing  ), which assigns the device a meaning within the scope of the project or group work (Fig.35 element 3520 device movement assignment are done) 

Claim 35. Lee teaches the device according to claim 34, wherein the transmitter can also receive data transmitted wirelessly by a controller by the antenna and can transfer received data to the data memory for storage purposes ( Para 0083 data wireless transfer to local device storage) .
Claim 36. Lee teaches the device according to claim 34, wherein the switch can be actuated by the user by touch, capacitively, inductively, by pressing or by introduction into an area of a near-field signal (Para 0095 tilt switch can actuation) . 
Claim 37. Lees teaches the device according to claim 34, wherein the switch is equipped with a piezoelectric element for generating the transmission energy, which is required for transmitting the ID number (Para 0087 Piezo electric device).
Claim 38. Lee teaches the device according to claim 34, wherein the switch comprises an RFID transponder, which can be activated by a near-field transmitter, or wherein energy from radio waves from the surrounding area can be used for triggering the switch (Para 0107 RFID technology).
Claim 39. Lee teaches the device according to claim 34, wherein the switch is arranged in a surface segment and is configured to be flat, so that the switch does not protrude therefrom (Fig.14 element 1400 mechanical actuating switches changes without protrusion thereupon).
Claim 40. Lee teaches the device according to claim 34, wherein the housing is closed in a waterproof manner (Para 0116 waterproof electronics).
Claim 41. Lee teaches the device according to claim 34, wherein the corners and edges have phases or rounding, in order to be able to abut on corners, edges or surface segments of a similar device at different angles (Para 0116 No sharp edges).
Claim 42. Lee teaches the device according to claim 34, wherein magnets are arranged in cages in the interior adjacent to the surface segment in grids (Fig. 16B magnet in cages adjustable in spherical structures assisting in assembly) .
Claim 43. Lee teaches the device according to claim 34, wherein a cage comprising a magnet is arranged in the interior downstream from the center of area of the surface segment (  Fig.11 element 1108 ball magnet internally downstream from surface center).
Claim 44. Lee teaches the device according to claim 34, wherein the device has the shape of a rectangle, square, triangle, circle, trapezoid, rhombus, rhomboid, cuboid, cylinder, of a pyramid, of a tetrahedron, of an octahedron, of a ball segment, or a combination (Fig.3a,b,c, Fig.5-8 shapes of rectangle, square, triangle, circle, trapezoid, rhombus, rhomboid, cuboid, cylinder etc.)
Claim 45. Lee teaches the device according to claim 34, wherein the device is configured to be flat as plate, so that a rear surface segment of identical size and mirrored shape is located parallel opposite to the surface segment, and wherein all magnets, which are arranged in cages in the interior adjacent to the surface segment in grids and/or in the center of area, equally adjoin the rear surface segment, so that the magnets can simultaneously act in the directions of both surface segments (Para 0008 magnets positions in one block couple to second block or surface for simultaneously work on face) .
Claim 46. Lee teaches the device according to claim 34, wherein the electronic unit comprises a position sensor, which can identify the position of the device with respect to room coordinates x, y, and z, one or a plurality of Hall magnet sensors or a transmitter- receiver system, for recognizing and identifying other nearby devices, which are magnetically fastened to the device, an acceleration sensor and/or a noise sensor, which can recognize, for example, a knocking on the surface segment ( Para 0094-0098  Hall effect sensors on other blocks in addition to acceleration and noise filtrations ).
Claim 47. Lee teaches the device according to claim 34, wherein the device comprises an electronic system comprising two connected NFC transponders/receivers, which are oriented orthogonally to one another (Para 0090 transmitter/receiver pairs equivalent to NFC versions with possible orthogonal configuration as in figure 23 element 2302).
Claim 48. Lee teaches the device according to claim 46, wherein the electronic unit comprises a radio transmitter, which can transmit the measurement data identified by one or a plurality of sensors and/or the identities identified by one or a plurality of transmitter- receiver systems, of nearby transmitter-receiver systems, to the controller (Para 0072 quantitative measure of play complexity) .
Claim 49. Lee teaches the device according to claim 46, comprising one or a plurality of Hall magnet sensors or transmitter-receiver systems, wherein the switch is able to prompt in response to the actuation that data, which is stored on data memories of other recognized devices, is also transmitted to the controller ( Para 0335 position sensor is a magnet and Hall-effect sensor  ) 
 
Claim 50. Lee teaches the device according to claim 46, wherein the electronic unit also comprises an energy storage for supplying sensors, RFID transponders, transmitter- receiver systems and/or radio transmitters  (Para 0090 sensors, transmitter/receiver).
Claim 51. Lee teaches the device according to claim 50, wherein the energy storage can be charged in a contact-free manner (Para 0087 exemplary rechargeable batteries that could be made contact-free).
Claim 52. (New) A set for presentation and training in project or group work, comprising a plurality of devices according to claim 34 and a controller assigned to the devices, wherein, the controller has wireless access to all data memories of all devices assigned thereto, as well as, if necessary, to the measurement data identified by the devices, and, the controller has access to a database, which comprises the ID numbers of all devices assigned thereto, as well as additional data relating to these ID numbers (Para 0085 wireless measurements; Para 0092 identifiers storage).
Claim 53. Lee teaches the set according to claim 52, wherein the electronic unit of each of the plurality of devices comprises a position sensor, which can identify the position of the respective device with respect to room coordinates x, y, and z, one or a plurality of Hall magnet sensors or a transmitter-receiver system, for recognizing and identifying other nearby devices, which are magnetically fastened to the respective device, an acceleration sensor and/or a noise sensor, which can recognize, for example, a knocking on the surface segment, wherein the data identified on the sensors and transmitter-receiver systems of all devices can be transmitted to the controller via radio, and the controller can generate lists and/or make calculations based on the received measurement data (Para 0092-0095 Hall effect sensors; relative location of the devices; use of radio transceiver;  Para 0129 with respect to x, y positions); 
Claim 54. Lee teaches the set according to claim 53, wherein the controller can generate three-dimensional models on the basis of the received data and measurement data, comprising bodies, which represent the spatial arrangement of the devices to one another (Para 0103 spatial arrangement and measurements).
Claim 55. Lee teaches the set according to claim 53, wherein the controller can generate a model plan comprising internal logical connections on the basis of the received data and measurement data, such as, for example, a Scrum board or a Kanban board display, a process schedule, a project schedule, a time schedule, a development schedule, a production schedule, an organigram, or a sales plan (Para 0110 logical connections to receive and interpret data from blocks).
Claim 56. Lee teaches the set according to claim 53, further comprising a charging station, in which energy storages of the devices can be charged (Para 0087 charging port). 
Claim 58. Lee teaches the method according to claim 57, wherein a plurality of devices which are held together on their magnets, are brought together, whereby a three-dimensional structure is created before a switch is actuated (Para 0008 magnet positioned before block assembly movement i.e. actuated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 59-66 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20120258436 A1  Lee in view of US 20050101314 A1 to Levi.

Claim 59. Lee teaches the method according to claim 57, wherein the controller successively queries all devices, which are connected thereto, on a regular basis for data, which was identified by all sensors and transmitter-receiver systems integrated there, assigns the data to the corresponding devices and stores the data in the database (Fig.35 elements 3510, 3520, 3540, 3540, 3550). Lee does not exclusively identify the controller to be successively querying all connected devices. Levi , however, teaches the identification of controller  successively querying all devices (¶0153 guide controllers are synchronizing connected successive devices;  Fig.4 downstream devices in successive connections). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate controller to be successively querying all device, as taught by Levi , into the sensor integrated blocks and interactive interface devices of Lee, in order to provide a complete set of activities.

Claim 60. Lee teaches the method according to claim 57, wherein the electronic units of the devices comprise transmitter-receiver systems for recognizing and identifying nearby other devices, which are magnetically fastened thereto, whereby energy as well as information is transported and returned again via respective nearby transmitter-receiver systems via a plurality of devices, and wherein, the gathered information is transmitted to the controller (Fig.35 element 3520 transmitter-receiver acting on magnetically fastened  nearby intermediate device).

Claim 61. Lee teaches the method according to claim 57, wherein information of devices, which are located in the manner of a cascade between 2 or 3 and 8 stages away from a first device, is collected and transferred.( magnet positioned second block pulls first block when the distance between faces is about 1/2 inch or less as in claim 10,14 i.e. not limit but are in a manner of a cascade between stages).

Claim 62. Lee teaches the method according to claim 60, wherein information based on the strength of the signal responses is additionally transmitted to the controller, which allows for estimations of the distance of the devices located nearby.  Lee does not exclusively identify the strength of the signal responses is additionally transmitted to the controller. Levi , however, teaches the the strength of the signal responses is additionally transmitted to the controller ¶0153 guide controllers are synchronizing connected devices;  Fig.4 downstream devices). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the strength of the signal responses is additionally transmitted to the controller, as taught by Levi , into the signal response of Lee for estimations of the distance of the devices, located nearby.

Claim 63. Lee teaches the method according to claim 57, wherein with the actuation of one of the switches of the devices, the data of the sensors and transmitter-receiver systems, which are integrated in the electronic unit, are also transferred to the controller (Para 0118 sensor data validation and calibration indicates the integration of data in transmitter-receiver system).

Claim 64. Lee teaches the method according to claim 57, wherein after receipt of data from one or a plurality of the devices, the controller evaluates the data and issues instructions, according to a specification, to a further electronic module, to which the controller is connected (Para 0085 controller with processor and logic evaluates and issues instruction ).

Claim 65. Lee teaches the method according to claim 57, wherein the controller identifies the spatial arrangements of the joined devices, stores them and graphically illustrates them on a module (Para 0103 spatial manipulations and arrangements are made for joined devices).
Claim 66. Lee teaches the method according to claim 57, wherein the controller generates further lists based on received data as well as based on the information from the database, performs a calculation, and/or draws up an offer or a plan, such as, for example, a business plan, a project schedule, a process schedule, a blueprint or a Scrum or Kanban board display (Para 0109 received data displays block animation and assessment analysis ) .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        July 2, 2022
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715